 

 

Case 2/P0-cv-04479-ODW-JEM Document.13 Filed 10/26/20 Page 1of10 Page ID #:88
1
FRANK A. WEISER, (Bar No. 89780)
21! Attomey at Law |
3 || 3460 Wilshire Blvd., Ste. 1212
Los Angeles, California 90010
4 || (213) 384-6964 - (voice)
(213) 383-7368 - (fax)
- 5 maimons@aol.com - (e-mail) °
6 .
Attorney for Plaintiffs
7 || APARTMENT ASSOCIATION °
g || OF GREATER LOS ANGELES,
in its representative capacity
9 || on behalf of its association
members; CITY OF LOS ANGELES
10 || AIHM HOTEL/MOTEL ASSOCIATION,
ll in its representative capacity on behalf of
its association members; BALUBHAI G.
12{| PATEL; HAROLD GREENBERG
15 UNITED STATES DISTRICT COURT
14
15 CENTRAL DISTRICT OF CALIFORNIA
16 }|/ APARTMENT ASSOCIATION OF ) Case No. CV20-4479-ODW-JEM
v7 GREATER LOS ANGELES, in )
| its representative capacity on behalf of )
18 || its association members; HYW ) . FIRST AMENDED COMPLAINT
Limited Partnership, C ITY OF LOS ) FOR DAMAGES; DECLARATORY
191) ANGELES HOTEL/MOTEL . ) ANDINJUNCTIVE RELIEF °
20{|| ASSOCIATION, in its representative )
capacity of behalf of its association ) [Violation of Federal
21 |} members; BALUBHAI G. PATEL; ) Civil Rights - 42 U.S.C.
22 HAROLD GREENBERG, | ). Section 1983]
j .
23 Plaintiffs, )
24],
25 CITY OF LOS ANGELES, a municipal ) DEMAND FOR JURY TRIAL
26 corporation, AND DOES | THROUGH __)
10 INCLUSIVE, )
27 )
Defendants. )
28 )
I

 

 

 
 

Case 2 D0-cv-04479-ODW-JEM Document 13 Filed 10/26/20 Page 2 of 10 Page ID #:89
1 .
2 Pursuant to Federal Rule of Civil Procedure Rule 15(a), Plaintiffs APARTMENT
3,|| ASSOCIATION OF GREATER LOS ANGELES , in its representative capacity on behalf of
4 || its association members; CITY OF LOS ANGELES AIHM HOTEL/MOTEL
. 5 ASSOCIATION, in its representative capacity on behalf of its association members;
° BALUBHAIG. PATEL; HAROLD GREENBERG ("Plaintiffs," or individually "AAGLA,"
8 “ATHM,” “PATEL,” and “GREENBERG”) hereby file the following First Amended
g || Complaint and state and allege as follows:
10 JURISDICTION AND VENUE
it 1. Jurisdiction of the federal court exists pursuant to 28 U.S.C. Section 1331 and
i 28 U.S.C. Section 1343 (a)(3). This action, which arises under the laws and Constitution of
141] the United States, specifically, under the First, Fourth, Fifth and Fourteenth Amendments, and
15 the Contract Clause under Article I of the United States Constitution, involves violations of
: federal law actionable pursuant to 42 U.S.C. Section 1983.
18 | 2. Venue is proper in this District pursuant to 28 U.S.C. Section 1391(b) in that
19 Defendant CITY OF LOS ANGELES ("Defendant" or "City"), is a public entity in this
. District and the claims arose in this District.
22 PARTIES
23 3. AAGLA is a trade association members consisting of apartment owners. .and
24 Southern California's leading advocate for affordable quality housing and housing issues
.. whose principal place of business is 621 Westmoreland Avenue, Los Angeles, CA 90005.
27
28
2

 

 

 
Case 2

pend

t

0 oN A vw wR WwW WN

wooOUN bo Nd NN pM
@NSRRERES EY ee ee eee

p

O-cv-04479-ODW-JEM. Document.13. Filed 10/26/20 Page 3 of 10. Page ID #:90

AAGLA sues herein in its representative capacity for its members who own and operate
apartments in the City of Los Angeles and sue for declaratory and injunctive relief onlt.

4, AIHM is a trade association consisting of hotel and motel owners and operators
in the City of Los Angeles and whose principal place of business is in Los Angelés, CA.
AIHM sues herein in its representative capacity for its members who own and operate
hotel and motels in the City of Los Angeles and sue for declaratory and injunctive relief onlt.

5. PATEL is a leading member of AIHM and, is at all times relevant herein, an
owner and operator of multiple hotels and motels in the City of Los Angeles.
6. GREENBERG is an attorney and leading member of AAGLA and, is at all
times relevant herein, an owner and operator of apartments in the City of Los Angeles.
7. The City is a municipal corporation formed and operating under its
local charter and the laws of the State of California. |
_8. The true names and capacities, whether individual, corporate, associate or
otherwise, herein named as DOES 1 through 10, and persons heretofore unknown involved
in the actions taken against plaintiffs are unknown to him at this time. Plaintiffs are informed
and believe and based thereon alleges that each of the DOE defendants is responsible in some
manner for the occurences herein referred to, and that plaintiffs’ injuries and damages as
herein alleged were proximately caused by those defendants. Plaintiffs sue said defendants by
such fictitious names on the grounds that the true names and capacities of said defendants are
unknown to them at this time. Plaintiffs will amend this complaint when the true names and
capacities of said DOE defendants are ascertained. Each reference in this complaint to

"defendant", "defendants" or a specifically named

3

 

 

 
Case 2

© ent awemr ww &

PB NARRERE RS See eee eee

p

0-cv-04479-ODW-JEM Document 13 Filed 10/26/20 .Page 4 of 10. Page ID #:91

defendant also refers to defendants sued under fictitious names.

9. On April 8, 2014, the City passed Ordinance No. 182986 (“Ordinance”)
Ordinance. Through this ordinance, the City fundamentally transformed how solid waste
would be collected from commercial establishments and multifamily dwellings in the City -
moving from an open market, competitive system to a system that awarded waste haulers the
exclusive right to provide collection services within their “franchise zones”, The exclusive
franchise system that ultimately resulted from the ordinance, was originally labeled “Zero
Waste LA” or, more specifically, the “Zero Waste LA Exclusive Franchise Sysyem”; however

, in or about June of 2017, the program was renamed as “recycLA,” which is how the program

is referred today.

10. The ordinance requires that (i) all commercial establishments and
multifamily dwellings subscribe to and pay for waste collection services; (11) provides that the
City may award exclusive franchise agreements for the provision of waste collection services
to commercial establishments and multifamily dwellings; and (iii) makes it unlawful for
anyone to provide collection services to commercial establishments and multifamily dwellings
unless the person has a written franchise agreement with the City. A copy of the ordinance is
attached hereto as Exhibit “A”.

11... Prior to reeycLA, commercial establishments and multifamily dwellings
could select from any City permitted waste hauler, who would compete for business based on

service and price. With recycLA, the City moved to an exclusive franchise system controlled

by the City.

 

 

 
Case 2 D0-cv-04479-ODW-JEM Document 13. Filed 10/26/20. Page 5 of 10 Page ID #92
1 .
2 12. The ordinance requires that each franchise agreement with a waste hauler
3 || include a negotiated annual franchise fee which is to be paid to the City by the respective |
4|| franchisee, making the franchise agreements renewable annually by the City upon contingent
- 5 on the payment of the annual franchise fee by the franchisee .
6 13. | Asaresult of the ordinance, only seven (7) franchisees presently operate
’ in the City, providing services under the ordinance to commercial establishments and. .
9 || multifamily dwellings.
10 13... The recycLA program has led to systematic abuses by the City, which
it continue until the present, and include but are not limited to, (i) awarding franchise agreements
. to a small limited amount of franchisees in private with staff members and city employees
141] negotiating the agreements and not in opéii public or City Council hearings or review by an
15 appeal process; (ii) charging the franchisees annual franchise fees that benefit the City in
revenue collected in the millions of dollars annually that are then passed on to the commercial
18 | establishments and multifamily dwellings subject to the ordinance in addition to collection
19 charges for services rendered; (iii) allowing franchisees to add additional pass thru charges to
nm commercial establishments and multifamily dwellings in addition to the base rates charged for
2 in providing services.
23 14. There is no mechanism under the ordninance which permits or allows the
24 commercial establishments and multifamily dwellings subject to the ordinance to appeal the
.. fees charged by the franchisees, or to permit a variance from the ordinance to negotiate with
27 alternative waste haulers, and as a result of the ordinance it is unlawful under the
28
5

 

 

 
Case 2 bO-cv-04479-ODW-JEM Document 13 Filed 10/26/20. Page 6 of 10 Page ID #:93
I . . .
2 ordinance for plaintiffs to enter into waste hauling agreements with other waste haulers other
3 || than the franchisees. |
4 . 15. | As a result of the ordinance, AAGLA’S members and AIHM’S members,
3 including PATEL and GREENBERG, who are subject to the ordinance, have seen, their
. monthly trash hauling charges increase by approximately 200% to 400% of their trash
8 hauling charges before the adoption of the ordinance.
9 16. Such monthly trash hauling charges increases described above have
10 || continuously increased annually, from the adoption of the ordinance until the present for
i AAGLA’S members and AIHM’S members, including PATEL and GREENBERG, resulting
. in great economic hardship and losses’to them. .
14 17. Pursuant to the ordinance at section 66.17.1, AAGLA’S members
15 and AIHM’S members, including PATEL and GREENBERG, who are subject to the
: | ordinance, are required to furnish written proof, whether in the form of contracts or receipts,
igs | to the City upon request, and without a court order, subpoena, or consent, that their properties
19 || maintain collection services that complies with the requirements of the ordinance and current
20
21 health regulations.
22 18. Pursuant to the ordinance at section 66.33.3(a), and AAGLA’S, members and
23 AIHM’S members, including PATEL and GREENBERG, violation of the of ordinance is
2h unlawful and is further are subject to Los Angeles Municipal Code (“LAMC”) section 11.00
. which imposes severe criminal and civil penalties for anyone who violates provisions of the
27 LAMC.
28
6

 

 

 
Case 2 P0-cv-04479-ODW-JEM Document 13 Filed 10/26/20..Page 7 of 10 Page ID #94
1 .
2 Based on the above facts, Plaintiff alleges the following claims:
3 FIRST CLAIM FOR RELIEF
4 wv iolation of Civil Rights Under 42 U.S.C Section 1983 by All Plaintiffs
x 5 Against All Defendants) °
6 19... Plaintiffs reallege and incorporate herein by reference to each and every
’ allegation contained in Paragraphs 1 through 18, and all its subparts, inclusive, as set forth
g || hereinabove.
10 20. Plaintiffs are informed and believe, and based upon such information and belief
it alleges, that in doing all of the things herein mentioned, the City and defendants, and each of
. them, acted under color of the statutes, regulations, customs and usages of the City of Los
2141] Angeles, and the State of California for purposes of "state action" and "color of law" under
15 || 42 U.S.C. Section 1983.
16
17 21. Plaintiffs further are informed and believe, and based upon such information and
18 | belief allege, that by taking the actions hereinabove alleged in paragraphs 1-18 above, the City
191) and defendants, and each of them, violates and further threatens to violate the constitutional
. and civil rights of Plaintiffs , in particular its individual rights under the First and Fourteenth
22 {|| Amendments. of the United States Constitution in violation of the Petition and Grievaces
23 Clause; the Fourth and Fourteenth Amendments of the United States Constitution in violation
24 of the Search and Seizure Clause; the Fifth and Fourteenth Amendments of the United States
.. Constitution in violation of the United States Constitution Takings Clause in that it takes
27 Plaintiffs’ property without just compensation; and violates and further threatens to violate the
28 substantive and procedural components of the Due Process Clause of the Fourteenth
7

 

 

 
Case 2

6 ean aw sprp WY KR -

RQ bt ek ek fet pt
ova uvaade Gi ges

a & 8 RR

26
27
28

p

0-cv-04479-ODW-JEM Document 13 Filed 10/26/20 Page 8 of 10 Page ID #:95

Amendment of the United States Constitution, the Equal Protection Clause of the Fourteenth
Amendment of the United States Constitution and the Contract Clause; and under Article I of

the United States Constitution.

22. The City's actions described in paragraphs 1-21 above were done pursuant to
official policy, custom, or practice of the City.

. 23. As a proximate result of the foregoing acts of defendants, and each of them,
AAGLA'S members and AIHM’S members, and PATEL and GREENBERG, are threatened
to suffer extreme hardship and damages, which damages include, to PATEL and
GREENBERG, economic and non-economic damages according to proof at trial but believed
to be not less than $5,000,000.00, and entitling AAGLA and AIHM suing on behalf of its
members, and PATEL and GREENBERG, to appropriate declaratory and injunctive relief
against all the defendants, that includes but is not limited to a permanent injunction preventing

further operation of the ordinance; and to its reasonable attorneys fees under 42 U.S.C. section

1988.

 

 

 
Case 2}20-cv-04479-ODW-JEM Document 13 Filed 10/26/20 Page 9 of10 Page ID #:96

3 II: WHEREFORE, Plaintiffs pray for judgment against Defendants, and each
3 || of them, as follows: |
4, FIRST CLAIM FOR RELIEF
- 5 1 For damages for PATEL and GREENBERG according to proof at trial;.
6
2.. For declaratory and injunctive relief;
7 .
8 3. For attorney's fees pursuant to 42 U.S.C. Section 1988;
9 4. For costs of suit; and
10 5 For such other and further relief as the Court
uM deems just and proper.
iz
13 DATED: October 26, 2020 ., LAW OFFICES OF FRANK A.
WEISER
14
15 By:_S& : —
16 FRANK A. WEISER, Attorney for
17 Plaintiffs APARTMENT ASSOCIATION
| OF GREATER LOS ANGELES, in its
is representative capacity on behalf of its
association members; CITY OF LOS
19 ANGELESAIHM HOTEL/MOTEL
20 ASSOCIATION, in its representative capacity
on behalf of its association members;
21 BALUBHAI G. PATEL; HAROLD
22 GREENBERG
23 |,
24
25
26
27
28

 

 

 
Case 2:?

1

eo @eN A Ww kh WwW N e

NN NY WN No N oN mM
@NAGRSS ESS EY Ree ee ee

O-cv-04479-ODW-JEM Document 13 Filed 10/26/20. Page 10 of 10 Page ID #:97

DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a jury trial pursuant to F.R.C.P. 38.

-

DATED: October 26, 2020 LAW OFFICES OF FRANK A.
. WEISER

By: SQ GQ Wee
FRANK A. WEISER, Attorney for
Plaintiffs APARTMENT ASSOCIATION
OF GREATER LOS ANGELES, in its
representative capacity on behalf of its
association members; CITY OF LOS
ANGELESATHM HOTEL/MOTEL
ASSOCIATION, in its representative capacity
on behalf of its association members;
.. BALUBHAIG. PATEL; HAROLD
"GREENBERG

10

 

 

 
